PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/103,673
Filing Date: 24 Nov 2020
Appellant(s): Wever et al.



__________________
Jennifer L. Blackburn
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Priority
MPEP 2139.01 (B) states that “if the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112  by the earlier parent application have the effective filing date of that earlier parent application.” In the present application, the specification recites that the definition of “concentrated carbon” excludes activated carbon, while the parent application does not. Therefore, the subject matter of claims 2-5, 14 and 18-30, which claim “concentrated carbon”, have a different claim scope than allowed for in the parent application 16/739,078, and are therefore not fully supported by the earlier filed Application nor the provisional applications. The effective filing date of claims 2-5, 14 and 18-30 is therefore deemed to be 11/24/2020. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 9-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins USPA 2007/0275207 A1, as evidenced by DeWeerdt “The rise of the carbon-negative building”.
Regarding claim 1, Higgins discloses a carpet or carpet tile (Abstract) comprising a half cloth comprising a yarn tufted into a tufting primary fabric (paragraph 7) and a precoat on the underside of the tufting primary fabric (paragraph 7); and a backing layer comprising a backing compound comprising a binder (paragraphs 4 and 5), wherein at least one of the precoat or the backing compound comprises at least one filler comprising a carbon negative material (paragraphs 4, 8 and 9: wood is in the backing material).
DeWeerdt is relied upon as evidence that wood is a carbon negative material (see entire article).
Higgins does not explicitly disclose that the carbon negative material is present in the backing compound at a weight percent from about 1% to about 15%. However, the exact weight percentage of carbon negative material is deemed to be a result effective variable with regard to the carpet integrity. It would require routine experimentation to determine the optimum value of a result effective variable, such as percentage of components, in the absence of a showing of criticality in the claimed carpet. In re Boesch, 205 USPQ 215 (CCPA 1980), In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Furthermore, although Higgins discloses that the binder comprises up to about 40 wt% (paragraph 5), which means the remainder wt% is around 60 wt%, Higgins discloses that the backing can contain various other additives such as fibers, fillers and particles (paragraph 5). Furthermore, Higgins discloses that the carbon negative material can just be just one material of a combination of various different materials chosen to optimize resilience, cushion and flexibility (paragraphs 73, 74 and 160). Higgins does not explicitly disclose the amount of each component; therefore, absent a proper showing of criticality 
Regarding claim 9, Higgins discloses that the binder comprises recycled polyvinyl chloride (PVC) or recycled ethylene vinyl acetate (EVA) (paragraph 17).  
Regarding claim 10, 16 and 17, Higgins does not explicitly disclose that the half cloth comprises a yarn face weight of no more than 18 osy, or from 14 to 35 osy, nor does Higgins disclose that the precoat comprises a weight of less than about 18 osy.  However, absent a proper showing of criticality or unexpected results, the yarn face weight and precoat weight are considered to be general conditions that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal carpet. MPEP 2144.05.
Regarding claim 11, Higgins discloses that the yarn comprises recycled nylon 6 or nylon 6,6 (paragraph 22).  
Regarding claims 12 and 13, Higgins doesn’t explicitly disclose that the yarn comprises a denier of 1200-1800, inclusive; a tuft density of 140-300 tufts per inch, inclusive; and a tuft height between 2/32 inches and 3/32 inches, inclusive. However, the exact yarn denier, tuft density and tuft height are deemed to be obvious matters of design choice, as is well-known in the art. MPEP 2144.03 (IV-B). 
Regarding claim 15, Higgins discloses that the backing compound comprises the at least one filler comprising the carbon negative material, and wherein the precoat is devoid of any fillers (paragraphs 4, 8 and 9).  

Claims 2-5, 14, 18-20, 22, 23, 28, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins USPA 2007/0275207 A1 in view of Cooper “Aries GreenTM Biochar Launches Retails Sales”.

Regarding claims 2, 3, 20 and 22, Higgins discloses that the backing can contain biobased materials that are environmentally friendly or environmentally responsible (paragraph 4), but does not explicitly disclose concentrated carbon, which Appellant defines in the specification as biochar, excluding activated carbon. Cooper discloses a high carbon content biochar that can be used as a base material for carpet. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Higgins to use high carbon content biochar as the biobased environmentally friendly material, as generally taught by Cooper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. “High carbon content biochar” is well-known to be above 80% carbon. 
Regarding claim 4, Higgins discloses that a second filler comprising a silicate, a silica, an oxide of silica, a carbonate, a sulfate, an oxide of antimony, aluminum trihydrate, calcium oxide, fly ash, carbon black, talcum, a clay, kaolin, wood chips, wood flour, shell flour, a plant material, or a recycled material (paragraph 73: silica; carbon black, charcoal).
Regarding claim 5, Higgins discloses that the fillers are present from about 40% to about 70% by weight (paragraph 71).  Furthermore, the exact weight percentage of biochar and second filler is deemed to be a result effective variable with regard to the carpet integrity. It would require routine experimentation to determine the optimum value of a result effective variable, such as percentage of components, in the absence of a showing of criticality in the claimed carpet. In re Boesch, 205 USPQ 215 (CCPA 1980), In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 14, Higgins does not explicitly disclose that the precoat comprises the at least one filler comprising the concentrated carbon. However, in order for additional environmental benefits, 
Regarding claims 18, 19, and 28, Higgins does not explicitly disclose a negative global warming potential. Nevertheless, it would have been obvious to one having ordinary skill in the art to utilize materials that would give the carpet a negative global warming potential, since utilizing materials to minimize global warming potential generally well-known. MPEP 2144.03 (A-E).
Regarding claim 23, Higgins does not explicitly disclose that the concentrated carbon has a particle size from about 0.01 pm to about 3 mm. Nevertheless, absent a proper showing of criticality or unexpected results, the particle size is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide an optimal backing. MPEP 2144.05.
Regarding claim 32, Higgins discloses a second layer that comprises a substrate (paragraph 66). 
Regarding claim 33, Higgins discloses that the backing is flexible (paragraph 69). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins USPA 2007/0275207 A1, in view of Bell USPA 2006/0134374 A1, and claims 26, 27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins USPA 2007/0275207 A1, in view of Cooper “Aries GreenTM Biochar Launches Retails Sales”, in further view of Bell USPA 2006/0134374 A1.
Higgins and Higgins in view of Cooper are relied upon as above. 
Regarding claims 6-8, 26 and 31, Higgins does not explicitly disclose that the binder comprises a bio-based ester or bio-based oil, such as rapeseed oil, sunflower oil, soybean oil, palm oil, castor oil, coconut oil, or refined versions thereof. Bell discloses utilizing rosin (bio-based ester) or coconut oil as a binder in a carpet backing (see Bells paragraphs 17 and 25). It would have been obvious to utilize any of these known binders, since it has been held to be within the general skill of a worker in the art to select In re Leshin, 125 USPQ 416. Furthermore, absent a proper showing of criticality or unexpected results, the weight percentages of the various components are considered to be general conditions that would have been routinely optimized by one having ordinary skill in the art in order to provide an optimal backing. MPEP 2144.05. 
Regarding claim 27, Higgins discloses that the binder comprises PVC (paragraph 17). 
Regarding claims 29 and 30, Higgins does not explicitly disclose a negative global warming potential. Nevertheless, it would have been obvious to one having ordinary skill in the art to utilize materials that would give the carpet a negative global warming potential, since utilizing materials to minimize global warming potential is generally well-known. MPEP 2144.03 (A-E).

NEW GROUNDS OF REJECTION
Claims 2-5, 14, 18-20, 22, 23, 28, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins USPA 2007/0275207 A1, in view of Cooper “Aries GreenTM Biochar Launches Retails Sales” as evidenced by “Aries GREEN biochar certified by USDA, IBI”.
Higgins in view of Cooper is relied upon as above. 
Cooper discloses that the carbon content of the biochar is “high”, which is commonly known by one of ordinary skill in the art to be above 80% carbon, as required by Appellant’s definition of “concentrated carbon”. Regardless, “Aries GREEN biochar certified by USDA, IBI” is provided as evidence that the high carbon content biochar being referenced by Cooper is in fact composed of 96% carbon (see paragraph 10). 

(2) Response to Argument
Appellant argues that the Examiner has not established a prima facie case of obviousness for the carbon negative material being present in the backing compound at a weight perfect from about 1% to about 15%. However, as stated in MPEP 2144.05 (II-A), “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  
Higgins discloses that wood is an environmentally friendly material that can be included in carpet backing to recycle the material in order to reduce the amount of such a material to be land filled, incinerated, or otherwise dumped (paragraphs 4 and 10). It is also noted that Higgins is placing the wood, or other bio-based materials in the backing material for the same purpose as Appellant (see paragraph 10: reducing the amount of materials to be discarded); therefore, one having ordinary skill in the art would understand that various amounts of wood could be added depending on the desired carpet consistency and the desired amount of material to be recycled. It is also noted that paragraphs 71 and 74 of Higgins demonstrate that the reference considered using various materials in order to achieve desired results. Paragraph 73 mentions that particles of a certain size may be mixed with powder of the same material or a different material to provide a greater tear resistance. Paragraph 71 gives an example with various materials in the backing having various amounts and demonstrates that the ratios of components in the backing needs to be adjusted depending on which components are being used. Since Higgins does not explicitly disclose the preferred amount of each component; one having ordinary skill in the art would have been motivated to determine a suitable amount of each component to achieve a desired carpet backing. Absent a proper showing of criticality of unexpected results, the 
Appellant is essentially arguing that although Higgins discloses placing wood in a carpet backing in order to recycle the material, it wouldn’t be obvious to one having ordinary skill in the art to place wood (or any other carbon negative material) in a carpet backing for the exact same reason presented by Higgins, if the amount is a small amount (anywhere from about 1% to about 15%). Appellant’s argument with respect to claim 1 appears to be that one of ordinary skill in the art wouldn’t understand that a carpet backing material could just contain a small amount of wood, but would instead think that if wood is being recycled in a carpet backing in order to keep the wood from being sent to a landfill, it would necessarily be a large amount of wood. Nowhere does Appellant demonstrate or argue criticality. Rather, Appellant merely argues that since Higgins does not disclose any preferred amount of wood to include in the backing, the amount claimed by Appellant (or any claimed amount it could be assumed), would not be obvious. One of ordinary skill in the art would have a reasonable expectation of success in using some small amount of wood, since the purpose of the wood isn’t to increase the performance of the backing, but is for the purpose of recycling the wood. 

In argument A1a, Appellant argues that the weight percent of a carbon negative material is not a result effective variable. It is first noted that the amount of a component in a composition is necessarily a result effective variable. One of ordinary skill in the art would clearly understand that the amounts of the various components in a carpet backing would change the performance of the carpet backing. A carpet backing is meant to be flexible and cushioned (see Higgins paragraph 73). One having ordinary skill in the art would understand that if the carpet backing were primarily made up of wood, the carpet backing would not be cushioned or flexible, as wood is a rigid substance. Higgins discloses that the backing can contain various other additives such as fibers, fillers and particles (paragraph 5). Furthermore, Higgins discloses that the carbon negative material can just be just one material of a combination of various different materials chosen to optimize resilience, cushion and flexibility (paragraphs 73, 74 and 160). Higgins does not explicitly disclose the amount of each of these components; therefore, absent a proper showing of criticality or unexpected results, the amount of carbon negative material (i.e. wood) is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal resilience, cushion and flexibility in the carpet. MPEP 2144.05.
Also in argument A1a, Appellant argues that because there are many result effective variables, the amount of each component would not be routinely optimized. However, since the primary purpose of Higgins in adding a carbon negative material is to recycle it (see paragraph 10), one having ordinary skill in the art would understand that any amount could be utilized as long as it doesn't negatively affect the performance of the backing material. Therefore, one having ordinary skill in the art would understand that a relatively small amount, such as claimed by Appellant, would be suitable.
any amount can be utilized.” After misquoting the Examiner, Appellant argues that this statement contradicts the argument that the amount of carbon negative material is result effective. However, in the Advisory Action there was no period after “utilized”. Rather, the actual quote reads “one having ordinary skill in the art would understand that any amount can be utilized as long as it doesn’t negatively affect the performance of the backing material.” (emphasis added). Therefore, when properly quoted, this statement does not contradict the finding that the amount of carbon negative material is result effective, as argued by Appellant. In fact, when properly quoted, it is clear that the statement is an affirmation that the amount of carbon negative material is a result effective variable. 
In argument A1c, Appellant argues that criticality is irrelevant since the weight percent of carbon negative material is not recognized as a result effective variable. However, to repeat what was already stated above, and as stated in MPEP 2144.05 (II-A), “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  
In argument A1c, Appellant goes on to argue that the Examiner has failed to address why, in view of the many result effective variables, one would have been motivated to attempt optimization by adjusting the amount of carbon negative material. However, since Higgins does not disclose how much of the carbon negative material (i.e. wood) should be used, in the embodiment where it is being used, one having ordinary skill in the art would by necessity have to figure out a workable range of the amount of carbon negative material being used. As stated above, since the primary purpose of Higgins in 
In argument A2 and in argument B, regarding claim 14, Appellant argues that one wouldn’t have been motivated by Higgins to add a carbon negative material to the precoat layer. The Examiner notes that with respect to claim 14, there is no required amount of carbon negative material in the precoat, since the weight percentage recited in claim 1 is specific to the claimed embodiment where the carbon negative material is in the backing. Therefore, any amount of carbon negative material in the precoat would read on the claim. Since the purpose of using wood as suggested by Higgins is to merely recycle the carbon negative material (paragraph 10), one having ordinary skill in the art would understand that at least some small amount of the carbon negative material could also be placed in the precoat in order to recycle additional carbon negative material. Appellant does not argue that including a carbon negative material in the precoat improves the performance of the precoat. Therefore, since there is an absence of criticality or unexpected results, the Examiner finds that it would have been obvious to one having ordinary skill in the art that at least some small amount of the carbon negative material could be placed in the precoat in order to recycle additional carbon negative material. 
In argument B, Appellant argues that Cooper fails to disclose that the carbon content of the Aries GREENTM biochar is at least 80% carbon. However, Cooper discloses that the carbon content is “high”, which is commonly known by one of ordinary skill in the art to be well above 80% carbon. This is the first time that Appellant has raised the issue that the Aries GREENTM biochar is not at least 80% carbon. Appellant did not raise this issue in the response to the Examiner’s non-final rejection nor in the response to the Examiner’s final rejection. Although the Examiner feels that evidence isn’t necessary since one having ordinary skill in the art would clearly understand that “high carbon content biochar” 
In argument B, Appellant also argues that Cooper fails to explain what is meant by “a base material for the production of….carpet.” However, Higgins discloses that the backing can contain biobased materials that are environmentally friendly or environmentally responsible (paragraph 4). This teaching in Higgins, in combination with Cooper teaching that the high carbon biochar can be used for the production of carpet, would lead one having ordinary skill in the art to understand that high carbon biochar could be used as one of the biobased materials that could be included in carpet backing. 
In argument B, Appellant also argues that the soil conditioner of Cooper would be a costly replacement that would not be expected to provide any improvement. The Examiner first notes that although Cooper discloses that the biochar can be used as a soil conditioner, Cooper also discloses various other uses for the biochar, such as being used in carpet. It is also noted that Appellant also is not alleging improvement from the biochar in the claimed carpet. Regardless, Higgins does not just disclose that the environmentally responsible materials are recyclable materials, but also discloses that bio-based or bio-degradable materials can also be used (paragraph 10). In light of Cooper stating that the high carbon biochar can be used in carpet, it would have been obvious to utilize high carbon biochar as such an environmentally responsible material. 

For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/CHRISTOPHER P JONES/               Primary Examiner, Art Unit 1776                                                                                                                                                                                         
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/THOMAS G DUNN/              Director’s Designee for new grounds of rejection, Art Unit 1700 

                                                                                                                                                                                        Conferees:
/JENNIFER K MICHENER/Supervisory Patent Examiner, Art Unit 1776                                                                                                                                                                                                        /ROBERT J HILL JR/Primary Examiner, TC 1700

                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.